Cooley, J.
The case of Silsbee v. Stockle, just decided, ante, p. 561, governs this. The questions which arise on the merits of this case were in that also, and are decided against the positions on which the plaintiff in error relies. The certificate to the assessment roll in this case is differently worded, but we do not think that in substance it complies with the statute; on the contrary, so far as personal property is concerned, the reasonable inference is that the certificate was deliberately so drawn as to evade and defeat the statutory pivoose.
The judgment must be affirmed with costs.
The other Justices concurred.